DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed March 2, 2022.
	Claims 1 and 3-10 are pending.  Claims 2 and 11-20 are canceled.  Claims 1, 3-5 and 7 are amended.  Claims 1 and 7 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarig et al. (U.S. 6,956,771; hereinafter “Sarig”).
	Regarding independent claim 1, Sarig discloses a device (Fig. 2) comprising:
	memory circuitry (Fig. 2: 110) activated by a power-gated supply (Fig. 2: voltage at source terminal of 220);
	level shifting circuitry (Fig. 2: 210) that receives a switch control signal in a periphery voltage domain (Fig. 2: EN can be “high” or “low” signal, EN signal is received from the periphery), shifts the switch control signal in the periphery voltage domain to a core voltage domain, and provides the switch control signal in the core voltage domain (Figs. 2-3: the voltage at node N2 change from “high” to “low” and from “low” to “high” based on the signal EN, see also col. 3, ll. 50-67 and col. 4, ll. 1-53); and
	power-gating circuitry (Fig. 2: 220) activated by the switch control signal in the core voltage domain (Fig. 2: voltage at node 215, voltage at node 215 is internal to the device), wherein the power-gating circuitry (Fig. 2: 220) provides the power-gated supply (Fig. 2: voltage at source terminal of 220) to the memory circuitry (Fig. 2: 110) to trigger activation of the memory circuitry with the power-gated supply (Fig. 2: voltage at source terminal of 220) when activated by the switch control signal in the core voltage domain (Figs. 2-3: the voltage at node N2 change from “high” to “low” and from “low” to “high” based on the signal EN, see also col. 3, ll. 50-67 and col. 4, ll. 1-53).
	Regarding claim 3, Sarig discloses wherein the power-gating circuitry (Fig. 2: 220) provides the power-gated supply in the core voltage domain (Fig. 2: voltage at source terminal of 220 which is internal to the device).
	Regarding claim 4, Sarig discloses wherein the power-gating circuitry (Fig. 2: 220) receives a source voltage supply in the core voltage domain (Fig. 2: Vdd) and provides the power-gated supply in the core voltage domain (Fig. 2: voltage at source terminal of 220) to the memory circuitry (Fig. 2: 110) based on the source voltage supply in the core voltage domain (Fig. 2: Vdd).
	Regarding claim 5, Sarig discloses wherein the power-gating circuitry (Fig. 2: 220) comprises a p-type metal-oxide-semiconductor (PMOS) transistor that operates as a power-gate based on receiving the switch control signal in the core voltage domain (see col. 2, ll. 24-49).
	Regarding claim 9, Sarig discloses wherein the memory circuitry (Fig. 2: 110) refers to non-volatile memory (NVM) circuitry (see col. 3, ll. 24-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sarig et al. (U.S. 6,956,771; hereinafter “Sarig”) in view of Jang (U.S. 2005/0141319).
Regarding claim 6, Sarig discloses the limitations with respect to claim 1.
However, Sarig is silent with respect to wherein the level shifting circuitry comprises a level shifter and multiple buffer coupled in series to the power-gating circuitry.
Similar to Sarig, Jang teaches a device comprising a memory circuitry (see Abstract), a level shifting circuitry (Fig. 3: 10) and a power-gating circuitry (Fig. 3: MP1).
(Fig. 3: 10) and multiple buffers (Fig. 3: INV1 and INV2) coupled in series to the power-gating circuitry (Fig. 3: MP1).
Since Jang and Sarig are from the same field of endeavor, the teachings of Jang would have been recognized in the pertinent art of Sarig.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jang with the teachings of Sarig for the purpose of provide an internal voltage initializing circuit capable of preventing a back bias voltage from abnormally increasing, see Jang’s page 2, par. 0025.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarig et al. (U.S. 6,956,771; hereinafter “Sarig”) in view of Jeon (U.S. 2015/0280703).
	Regarding claim 10, Sarig discloses the limitations with respect to claim 9.
	Sarig is silent with respect to the NVM circuitry comprises magneto-resistive random access memory (MRAM).  However, as described above, Sarig teaches a device comprising a level shifting circuitry and a power-gating circuitry for non-volatile memory and is obvious to combine the device with a non-volatile memory such as MRAM as follow:
	Jeon teaches an integrated circuit (system-on-chip) comprising a power-gating circuitry (Fig. 1: 200) as shown in Fig. 1 for a memory device that can be implemented such as MRAM, (see page 8, par. 0108).
Since Jeon and Sarig are from the same field of endeavor, the teachings of Jeon would have been recognized in the pertinent art of Sarig.
.
Allowable Subject Matter
Claims 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 7, there is no teaching or suggestion in the prior art of record to provide the recited level shifting circuit further receives a retention control signal in the first voltage domain, shifts the retention control signal in the first voltage domain to the second voltage domain, and provides the retention control signal in the second voltage domain, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to claim 1, 6 and 10 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant asserts Sarig fails to disclose “level shifting circuitry that received a switch control signal in a periphery voltage domain, shifts the switch control signal in the periphery voltage domain to a core voltage domain, and provides the switch control signal in the core voltage domain,” and, “power-
These particular remarks are not considered persuasive.  While raising an interesting point, it appears that they are directed to subject matter not present in the claims.  Furthermore, the enable signal (EN), which can be labeled as (“periphery voltage domain”) is received by the level shifter from the periphery of the circuit, claim 1 does not specifically disclose how the periphery voltage domain is different from the prior art enable signal.
	For the above reasons, the previously applied rejections are considered proper and maintained.
	The other claims were argued for substantially the same reasons as claim 1, and the arguments are not persuasive for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825